Citation Nr: 1036878	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
hypertension.

2.  Entitlement to service connection for coronary artery disease 
status post myocardial infarction as secondary to service-
connected hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Albuquerque, New Mexico currently holds 
jurisdiction over the case.

In June 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  The 
hearing transcript is associated with the claims folder.

The issue of entitlement to service connection for coronary 
artery disease status post myocardial infarction is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2010, subsequent to RO certification of appeal to the 
Board and prior to the promulgation of a decision in the appeal, 
the Veteran submitted a written statement withdrawing the appeal 
on the issue of entitlement to a rating greater than 10 percent 
for hypertension.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of 
entitlement to a rating greater than 10 percent for hypertension 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

In June 2010, subsequent to RO certification of appeal to the 
Board and prior to the promulgation of a decision in the appeal, 
the Veteran submitted a written statement withdrawing the appeal 
on the issue of entitlement to a rating greater than 10 percent 
for hypertension.  As there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not have 
jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to a rating greater than 10 percent for 
hypertension is dismissed.


REMAND

The Veteran seeks service connection for coronary artery disease 
status post myocardial infarction as secondary to service-
connected hypertension.  The issue presented is complex.  For 
example, the medical literature and medical opinions of record 
identify hypertension as a potential risk factor for coronary 
artery disease and stroke.  However, this evidence also reflects 
that the Veteran possesses additional nonservice-connected risk 
factors such as hyperlipidemia, obesity, diabetes and smoking.

The RO requested a medical opinion in this case.  The examination 
report obtained, dated October 2007, indicated that a medical 
opinion could not be provided without resort to speculation.  The 
reason provided by the examiner was the lack of access to the 
Veteran's diagnosis and treatment for heart disease and 
myocardial infarction.  These records were later obtained, but an 
additional opinion was not obtained.

As reflected in the October 2007 examination report, the VA 
examiner was unable to provide a definitive opinion because all 
procurable data had not been assembled for the record.  In such a 
situation, VA has a duty to obtain the needed information if 
available so that the examiner could render a fully informed 
opinion.  Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 
(2010).

Accordingly, the Board must remand this case for additional 
medical opinion based upon all available information.  The 
Veteran reports a history of treatment for hypertension at the 
V.A. Hospital in Albuquerque, New Mexico since at least the late 
1980's.  See Lovelace Medical Center clinical record dated March 
9, 1987.  Further efforts must be made to obtain these relevant, 
identified VA treatment records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992)).

Upon receipt of any additional information, the Veteran should 
then be afforded examination by a cardiologist to determine the 
probable etiology of his coronary artery disease status post 
myocardial infarction.  

Accordingly, the case is REMANDED for the following action:

1.  Request all available records of the 
Veteran's treatment for hypertension and 
cardiovascular disability at the VA Hospital 
in Albuquerque, New Mexico since September 
1978.  See Lovelace Medical Center clinical 
record dated March 9, 1987.

2.  Upon completion of the above, schedule 
the Veteran for examination by a cardiologist 
to determine the probable etiology of his 
coronary artery disease status post 
myocardial infarction.  The claims folder 
must be made available to the examiner for 
review.  Following examination of the Veteran 
and review of the claims folder, the examiner 
is requested to provide the following 
opinions:

Is it at least as likely as not that the 
Veteran's service- connected hypertension 
caused coronary artery disease status post 
myocardial infarction and/or aggravated 
coronary artery disease status post 
myocardial infarction beyond the normal 
progress of the disorders? 

If it is determined that any claimed disorder 
was worsened by his service-connected 
hypertension, to the extent that is possible 
the examiner should indicate the approximate 
degree of disability or baseline (e.g., mild, 
moderate, severe) before the onset of the 
aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  

The term aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion expressed.  If the 
examiner finds it impossible to provide any 
requested opinion without resort to pure 
speculation, he or she should so indicate and 
express the reasons why an opinion would be 
speculative.

3.  Thereafter, readjudicate the claim.  If 
any benefit on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


